EXHIBIT 10.3
SUPPORT AGREEMENT
THIS AGREEMENT is made the 24th day of July, 2008,
B E T W E E N:
NORTH AMERICAN NATURAL GAS, INC., a corporation existing under the laws of the
State of Washington,
(hereinafter referred to as “PureRay U.S.”),
- and -
PURERAY HOLDINGS ULC, an unlimited liability corporation formed under the laws
of the Province of Alberta,
(hereinafter referred to as “PureRay Holdings”),
- and -
PURERAY ACQUISITION INC., a corporation formed under the laws of Canada,
(hereinafter referred to as the “Corporation”)
WHEREAS:

A.   the Corporation is a wholly-owned subsidiary of PureRay Holdings and
PureRay Holdings is a wholly-owned subsidiary of PureRay U.S.;   B.   pursuant
to a share purchase agreement dated July 24, 2008 (the “Purchase Agreement”),
between PureRay U.S., PureRay Holdings, the Corporation and all of the
shareholders of PureRay Corporation (“PureRay”), the Corporation has agreed to
acquire all of the outstanding shares in the capital of PureRay and, in
satisfaction of payment of the purchase price therefor, to issue one
Exchangeable Share (as hereinafter defined) for each such share of PureRay
acquired by the Corporation;   C.   the articles of the Corporation set forth
the rights, privileges, restrictions and conditions (collectively, the
“Exchangeable Share Provisions”) attaching to the Exchangeable Shares; and   D.
  the parties desire to make appropriate provision and to establish a procedure
whereby PureRay U.S. and PureRay Holdings will take certain actions and make
certain payments and deliveries necessary to ensure that the Corporation will be
able to make certain payments and to deliver or cause to be delivered PureRay
U.S. Common Shares in satisfaction of the obligations of the



--------------------------------------------------------------------------------



 



- 2 -

    Corporation under the Exchangeable Share Provisions with respect to the
payment and satisfaction of dividends, Liquidation Amounts, Retraction Prices
and Redemption Prices, all in accordance with the Exchangeable Share Provisions;

NOW THEREFORE in consideration of the respective covenants provided in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1 Defined Terms
Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the Exchangeable Share
Provisions.
1.2 Interpretation Not Affected by Headings, Etc.
The division of this Agreement into articles, sections and paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.
1.3 Number, Gender, Etc.
Words importing the singular number only shall include the plural and vice
versa. Words importing the use of any gender shall include the feminine and the
masculine.
1.4 Date For Any Action
If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
ARTICLE 2
COVENANTS OF PURERAY U.S. AND THE CORPORATION
2.1 Covenants of PureRay U.S. Regarding Exchangeable Shares
So long as any Exchangeable Shares are outstanding, PureRay U.S. shall:

  (a)   not declare or pay any dividend on the PureRay U.S. Common Shares
unless: (i) the Corporation will have sufficient assets, funds and other
property available to enable the due declaration and the due and punctual
payment, in accordance with applicable law, of an equivalent dividend (as
provided for in the Exchangeable Share Provisions) on the Exchangeable Shares,
and (ii) the Corporation shall simultaneously declare or pay, as the case may
be, an equivalent dividend on the Exchangeable Shares, in each case in
accordance with the Exchangeable Share Provisions;     (b)   cause the
Corporation to declare simultaneously with the declaration of any dividend on
PureRay U.S. Common Shares an equivalent dividend on the Exchangeable Shares
and, when such dividend is paid on the PureRay U.S. Common Shares, cause the
Corporation to pay simultaneously therewith such equivalent dividend on the
Exchangeable Shares, in each case in accordance with the Exchangeable Share
Provisions;



--------------------------------------------------------------------------------



 



- 3 -

  (c)   advise the Corporation sufficiently in advance of the declaration by
PureRay U.S. of any dividend on the PureRay U.S. Common Shares and take all such
other actions as are necessary, in co-operation with the Corporation, to ensure
that the respective declaration date, record date and payment date for a
dividend on the Exchangeable Shares shall be the same as the record date,
declaration date and payment date for the corresponding dividend on the PureRay
U.S. Common Shares and such dividend will correspond with any requirement of the
stock exchange on which the Exchangeable Shares may be then listed;     (d)  
ensure that the record date for any dividend declared on PureRay U.S. Common
Shares is not less than 10 days after the declaration date for such dividend;  
  (e)   take all such actions and do all such things as are necessary or
desirable to enable and permit the Corporation, in accordance with applicable
law, to pay and otherwise perform its obligations with respect to the
satisfaction of the Liquidation Amount, the Retraction Price or the Redemption
Price in respect of each issued and outstanding Exchangeable Share upon the
liquidation, dissolution or winding-up of the Corporation, the delivery of a
Retraction Request by a holder of Exchangeable Shares or a redemption of
Exchangeable Shares by the Corporation, including, without limitation, all such
actions and all such things as are necessary or desirable to enable and permit
the Corporation to cause PureRay U.S. Common Shares to be allotted to the
holders of Exchangeable Shares in accordance with the provisions of sections 4,
5 or 6, as the case may be, of the Exchangeable Share Provisions;     (f)   take
all such actions and do all such things as are reasonably necessary or desirable
to enable and permit PureRay Holdings, in accordance with applicable law, to
perform its obligations arising upon the exercise by it of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, and further
including, without limitation, all such actions and all such things as are
necessary or desirable to enable and permit PureRay Holdings to cause PureRay
U.S. Common Shares to be allotted to the holders of Exchangeable Shares, in
accordance with the provisions of the Liquidation Call Right, the Retraction
Call Right or the Redemption Call Right, as the case may be; and     (g)   not
exercise its vote as a shareholder, directly or indirectly, to initiate the
voluntary liquidation, dissolution or winding-up of the Corporation nor take any
action or omit to take, directly or indirectly, any action that is designed to
result in the liquidation, dissolution or winding-up of the Corporation.

2.2 Authorization of PureRay U.S. Common Shares
PureRay U.S. hereby represents, warrants and covenants for the benefit of the
holders of the Exchangeable Shares that it has irrevocably reserved for issuance
and will at all times while any Exchangeable Shares (other than Exchangeable
Shares held by PureRay U.S. or its Affiliates) are outstanding, keep available,
free from preemptive rights out of its authorized and unissued capital stock
such number of PureRay U.S. Common Shares (or other shares or securities into
which PureRay U.S. Common Shares may be reclassified or changed as contemplated
by Section 2.6 hereof): (i) as is equal to the sum of (A) the number of
Exchangeable Shares issued and outstanding from time to time (other than those
Exchangeable Shares that have been acquired by PureRay U.S. or an Affiliate of
PureRay U.S.), and (B) the number of Exchangeable Shares issuable upon the
exercise of all rights to acquire Exchangeable Shares outstanding from time to
time; and (ii) as are now and may hereafter be required to enable and permit the
Corporation to meet its obligations hereunder, under the Voting and Exchange
Trust Agreement, under the Exchangeable Share Provisions and under any other
security or commitment



--------------------------------------------------------------------------------



 



- 4 -

pursuant to which PureRay U.S. may now or hereafter be required to allot PureRay
U.S. Common Shares and to enable and permit PureRay Holdings to exercise and to
meet its obligations under the Liquidation Call Right, the Retraction Call Right
and the Redemption Call Right.
2.3 Notification of Certain Events
In order to assist PureRay U.S. in complying with its obligations hereunder and
to permit PureRay Holdings to exercise the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right, the Corporation shall give
PureRay U.S. and PureRay Holdings notice of each of the following events at the
time set forth below:

  (a)   in the event of any determination by the board of directors of the
Corporation (the “Board of Directors”) to institute voluntary liquidation,
dissolution or winding up proceedings with respect to the Corporation or to
effect any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs, at least 60 days prior
to the proposed effective date of such liquidation, dissolution, winding up or
other distribution;     (b)   immediately, upon the earlier of receipt by the
Corporation of notice of and the Corporation otherwise becoming aware of any
threatened or instituted claim, suit, petition or other proceedings with respect
to the involuntary liquidation, dissolution or winding up of the Corporation or
to effect any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs;     (c)   immediately,
upon receipt by the Corporation of a Retraction Request;     (d)   on the same
date on which notice of redemption is given to the holders of Exchangeable
Shares, upon the determination of a Redemption Date in accordance with the
Exchangeable Share Provisions; and     (e)   as soon as practicable upon the
issuance by the Corporation of any Exchangeable Shares or rights to acquire
Exchangeable Shares (other than the issuance of Exchangeable Shares pursuant to
the Purchase Agreement).

2.4 Delivery of PureRay U.S. Common Shares
In furtherance of PureRay U.S.’s obligations under sections 2.1(e) and 2.1(f)
hereof, upon notice from the Corporation or PureRay Holdings of any event that
requires any such party to cause PureRay U.S. Common Shares to be delivered to
any holder of Exchangeable Shares, PureRay U.S. shall forthwith cause the
requisite number of PureRay U.S. Common Shares to be allotted to the former
holder of the surrendered Exchangeable Shares, as the Corporation or PureRay
Holdings shall direct. All such PureRay U.S. Common Shares shall be duly issued
as fully paid and non-assessable and shall be free and clear of any lien, claim,
encumbrance, security interest or adverse claim.
2.5 Qualification of PureRay U.S. Common Shares
PureRay U.S. covenants that if any PureRay U.S. Common Shares (or other shares
or securities into which PureRay U.S. Common Shares may be reclassified or
changed as contemplated by section 2.6 hereof) to be issued and delivered
hereunder, including for greater certainty, pursuant to the Exchangeable Share
Provisions, the Exchange Right or the Automatic Exchange Rights (as such terms
are defined in the Voting and Exchange Trust Agreement) require registration or
qualification with or approval of or the filing of any document including any
prospectus or similar document or the taking of any proceeding with



--------------------------------------------------------------------------------



 



- 5 -

or the obtaining of any order, ruling or consent from any governmental or
regulatory authority under any Canadian or United States federal, state or
provincial law or regulation or pursuant to the rules and regulations of any
regulatory authority or stock exchange or quotation system on which outstanding
PureRay U.S. Common Shares are listed, quoted or posted for trading or the
fulfilment of any other legal requirement in Canada or the United States
(collectively, the “Applicable Laws”) before such shares (or other shares or
securities into which PureRay U.S. Common Shares may be reclassified or changed
as contemplated by section 2.6 hereof) may be issued and delivered by PureRay
U.S. to the initial holder thereof, PureRay U.S. will in good faith
expeditiously take all such actions and do all such things as are reasonably
necessary to cause such PureRay U.S. Common Shares (or other shares or
securities into which PureRay U.S. Common Shares may be reclassified or changed
as contemplated by section 2.6 hereof) to be and remain duly registered,
qualified or approved. PureRay U.S. will in good faith expeditiously take all
such actions and do all such things as are necessary to cause all PureRay U.S.
Common Shares (or other shares or securities into which PureRay U.S. Common
Shares may be reclassified or changed as contemplated by section 2.6 hereof) to
be delivered hereunder, including for greater certainty, pursuant to the
Exchangeable Share Provisions, the Exchange Right or the Automatic Exchange
Rights to be listed, quoted or posted for trading on all stock exchanges and
quotation systems on which such shares are listed, quoted or posted for trading
at such time.
2.6 Economic Equivalence

(a)   PureRay U.S. will not without the prior approval of the Corporation and
the prior approval of the holders of the Exchangeable Shares given in accordance
with section 9 of the Exchangeable Share Provisions:

  (i)   issue or distribute PureRay U.S. Common Shares (or securities
exchangeable for or convertible into or carrying rights to acquire PureRay U.S.
Common Shares) to the holders of all or substantially all of the then
outstanding PureRay U.S. Common Shares by way of stock dividend or other
distribution, other than an issue of PureRay U.S. Common Shares (or securities
exchangeable for or convertible into or carrying rights to acquire PureRay U.S.
Common Shares) to holders of PureRay U.S. Common Shares who exercise an option
to receive dividends in PureRay U.S. Common Shares (or securities exchangeable
for or convertible into or carrying rights to acquire PureRay U.S. Common
Shares) in lieu of receiving cash dividends; or     (ii)   issue or distribute
rights, options or warrants to the holders of all or substantially all of the
then outstanding PureRay U.S. Common Shares entitling them to subscribe for or
to purchase PureRay U.S. Common Shares (or securities exchangeable for or
convertible into or carrying rights to acquire PureRay U.S. Common Shares); or  
  (iii)   issue or distribute to the holders of all or substantially all of the
then outstanding PureRay U.S. Common Shares: (A) shares or securities of PureRay
U.S. of any class other than PureRay U.S. Common Shares (other than shares
convertible into or exchangeable for or carrying rights to acquire PureRay U.S.
Common Shares), (B) rights, options or warrants other than those referred to in
section 2.6(a)(ii) above, (C) evidences of indebtedness of PureRay U.S. or
(D) assets of PureRay U.S.;

unless on a per share basis of such rights, options, securities, the economic
equivalent on a per share basis of such rights, options, securities, shares,
evidences of indebtedness or other assets to holders of the Exchangeable Shares
is issued or distributed simultaneously to holders of the Exchangeable Shares.



--------------------------------------------------------------------------------



 



- 6 -

(b)   PureRay U.S. will not, without the prior approval of the Corporation and
the prior approval of the holders of the Exchangeable Shares given in accordance
with section 9 of the Exchangeable Share Provisions:

  (i)   subdivide, redivide or change the then outstanding PureRay U.S. Common
Shares into a greater number of shares of PureRay U.S. Common Shares; or    
(ii)   reduce, combine, consolidate or change the then outstanding PureRay U.S.
Common Shares into a lesser number of PureRay U.S. Common Shares; or     (iii)  
reclassify or otherwise change the PureRay U.S. Common Shares or effect an
amalgamation, merger, reorganization or other transaction affecting the PureRay
U.S. Common Shares;

unless the same or an economically equivalent change to, or in the rights of
holders of, the Exchangeable Shares is simultaneously made to, or in the rights
of the holders of, the Exchangeable Shares.

(c)   PureRay U.S. will ensure that the record date for any event referred to in
section 2.6(a) or 2.6(b) above, or (if no record date is applicable for such
event) the effective date for any such event, is not less than 10 Business Days
after the date on which such event is declared or announced by PureRay U.S.
(with simultaneous notice thereof to be given by PureRay U.S. to the
Corporation).   (d)   The Board of Directors shall determine, in good faith and
in its sole discretion (with the assistance of such reputable and qualified
independent financial advisors and/or other experts as the Board of Directors
may require), economic equivalence for the purposes of any event referred to in
section 2.6(a) or 2.6(b) above and each such determination shall be conclusive
and binding on PureRay U.S. In making each such determination, the following
factors shall, without excluding other factors determined by the Board of
Directors to be relevant, be considered by the Board of Directors:

  (i)   in the case of any stock dividend or other distribution payable in
PureRay U.S. Common Shares, the number of such shares issued in proportion to
the number of PureRay U.S. Common Shares previously outstanding;     (ii)   in
the case of the issuance or distribution of any rights, options or warrants to
subscribe for or purchase PureRay U.S. Common Shares (or securities exchangeable
for or convertible into or carrying rights to acquire PureRay U.S. Common
Shares), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
in the manner contemplated below) of a PureRay U.S. Common Share;     (iii)   in
the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of PureRay U.S. of any
class other than PureRay U.S. Common Shares, any rights, options or warrants
other than those referred to in section 2.6(d)(ii) above, any evidences of
indebtedness of PureRay U.S. or any assets of PureRay U.S.), the relationship
between the fair market value (as determined by the Board of Directors in the
manner above contemplated) of such property to be issued or distributed with
respect to each outstanding PureRay U.S. Common Share and the current market
value (as determined by the Board of Directors in the manner contemplated below)
of a PureRay U.S. Common Share;



--------------------------------------------------------------------------------



 



- 7 -

  (iv)   in the case of any subdivision, redivision or change of the then
outstanding PureRay U.S. Common Shares into a greater number of PureRay U.S.
Common Shares or the reduction, combination or consolidation or change of the
then outstanding PureRay U.S. Common Shares into a lesser number of PureRay U.S.
Common Shares or any amalgamation, merger, reorganization or other transaction
affecting PureRay U.S. Common Shares, the effect thereof upon the then
outstanding PureRay U.S. Common Shares; and     (v)   in all such cases, the
general taxation consequences of the relevant event to holders of Exchangeable
Shares to the extent that such consequences may differ from the taxation
consequences to holders of PureRay U.S. Common Shares as a result of differences
between taxation laws of Canada and the United States (except for any differing
consequences arising as a result of differing marginal taxation rates and
without regard to the individual circumstances of holders of Exchangeable
Shares).

For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily prices of such security during a period of not
less than 20 consecutive trading days ending not more than three trading days
before the date of determination on the principal securities exchange on which
such securities are listed and traded or quoted; provided, however, that if the
PureRay U.S. Common Shares are not then quoted on any stock exchange or
automated quotation system or if, in the opinion of the Board of Directors the
public distribution or trading activity of such securities during such period
does not create a market that reflects the fair market value of such securities,
then the current market value thereof shall be determined by the Board of
Directors, in good faith and in its sole discretion (with the assistance of such
reputable and qualified independent financial advisors and/or other experts as
the board may require), and provided further that any such determination by the
board shall be conclusive and binding on PureRay U.S.

(e)   PureRay Holdings and the Corporation agree that, to the extent required,
upon due notice from PureRay U.S., PureRay Holdings and the Corporation will use
their best efforts to take or cause to be taken such steps as may be necessary
for the purposes of ensuring that appropriate dividends are paid or other
distributions are made by the Corporation, or subdivisions, re-divisions or
changes are made to the Exchangeable Shares, in order to implement the required
economic equivalence with respect to the PureRay U.S. Common Shares and
Exchangeable Shares as provided for in this section 2.6.

2.7 Tender Offers, Etc.
In the event that a merger, consolidation or tender offer, share exchange offer,
issuer bid, take-over bid or similar transaction with respect to PureRay U.S.
Common Shares (an “Offer”) is proposed by PureRay U.S. or is proposed to PureRay
U.S. or its shareholders and is recommended by the board of directors of PureRay
U.S., or is otherwise effected or to be effected with the consent or approval of
the board of directors of PureRay U.S. and the Exchangeable Shares are not
redeemed by the Corporation or purchased by PureRay Holdings (or PureRay U.S.)
pursuant to the Redemption Call Right, PureRay U.S. will use its reasonable
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit holders of
Exchangeable Shares to participate in such Offer to the same extent and on an
economically equivalent basis as the holders of PureRay U.S. Common Shares,
without discrimination. Without limiting the generality of the foregoing,
PureRay U.S. will use its reasonable efforts expeditiously and in good faith to
ensure that holders of Exchangeable Shares may participate in all such Offers
without being required to retract Exchangeable Shares as against the Corporation
(or, if so required, to ensure that any such retraction shall be effective only
upon, and shall be conditional upon, the closing of the Offer and only to the
extent necessary to tender or deposit to the Offer). Nothing herein shall affect
the rights of the Corporation to redeem (or PureRay Holdings or



--------------------------------------------------------------------------------



 



- 8 -

PureRay U.S.) to purchase pursuant to the Redemption Call Right, Exchangeable
Shares, as applicable, in the event of a PureRay U.S. Control Transaction.
2.8 PureRay U.S. and Affiliates Not to Vote Exchangeable Shares
PureRay U.S. covenants and agrees that it will appoint and cause to be appointed
proxy holders with respect to all Exchangeable Shares held by PureRay U.S. and
its Affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. PureRay U.S. further covenants and agrees that it will not, and will
cause its Affiliates not to, exercise any voting rights that may be exercisable
by holders of Exchangeable Shares from time to time pursuant to the Exchangeable
Share Provisions or pursuant to the provisions of the Canada Business
Corporations Act (or any successor or other corporate statute by which the
Corporation may in the future be governed) with respect to any Exchangeable
Shares held by it or by its Affiliates in respect of any matter considered at
any meeting of holders of Exchangeable Shares.
2.9 Ownership of Outstanding Shares
Without the prior approval of the Corporation and the prior approval of the
holders of Exchangeable Shares given in accordance with section 9 of the
Exchangeable Share Provisions, PureRay U.S. covenants and agrees in favour of
the Corporation that, as long as any outstanding Exchangeable Shares are owned
by any person or entity other than PureRay U.S. or any of its Affiliates,
PureRay U.S. will be and remain the direct or indirect beneficial owner of all
issued and outstanding voting shares in the capital of the Corporation and
PureRay Holdings.
ARTICLE 3
PURERAY U.S. SUCCESSORS
3.1 Certain Requirements in Respect of Combination, Etc.
PureRay U.S., directly or indirectly, shall not consummate any transaction
(whether by way of reconstruction, reorganization, consolidation, merger,
transfer, sale, lease or otherwise) whereby all or substantially all of its
undertaking, property and assets would become the property of any other person
or, in the case of a merger, of the continuing corporation resulting therefrom
unless, but may do so if:



--------------------------------------------------------------------------------



 



- 9 -

  (a)   such other person or continuing corporation (the “PureRay U.S.
Successor”) by operation of law, becomes, without more, bound by the terms and
provisions of this Agreement or, if not so bound, executes, prior to or
contemporaneously with the consummation of such transaction, an agreement
supplemental hereto and such other instruments (if any) as are reasonably
necessary or advisable to evidence the assumption by the PureRay U.S. Successor
of liability for all moneys payable and property deliverable by PureRay U.S.
hereunder and the covenant of such PureRay U.S. Successor to pay and deliver or
cause to be paid and delivered the same and its agreement to observe and perform
all the covenants and obligations of PureRay U.S. under this Agreement; and    
(ii)   such transaction shall be upon such terms and conditions so as to
substantially preserve and not impair in any material respect the rights,
interests, duties, powers and authorities of the other parties hereunder or the
holders of Exchangeable Shares.

3.2 Vesting of Powers in PureRay U.S. Successor
Whenever the conditions of section 3.1 have been duly observed and performed,
the PureRay U.S. Successor and the parties hereto, if required by section 3.1,
shall execute and deliver a supplemental agreement hereto and thereupon PureRay
U.S. Successor shall possess and from time to time may exercise each and every
right and power of PureRay U.S. under this Agreement in the name of PureRay U.S.
or otherwise and any act or proceeding by any provision of this Agreement
required to be done or performed by the board of directors of PureRay U.S. or
any officers of PureRay U.S. may be done and performed with like force and
effect by the directors or officers of such PureRay U.S. Successor.
3.3 Wholly-Owned Subsidiaries
Nothing herein shall be construed as preventing the amalgamation, merger, or
other combination of any wholly-owned direct or indirect subsidiary of PureRay
U.S. with or into PureRay U.S. or the winding-up, liquidation or dissolution of
any wholly-owned subsidiary of PureRay U.S. provided that all of the assets of
such subsidiary are transferred to, and all obligations of such subsidiary are
assumed by, PureRay U.S. or another wholly-owned direct or indirect subsidiary
of PureRay U.S., and any such transactions are expressly permitted by this
Article 3.
ARTICLE 4
GENERAL
4.1 Term
This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any party
other than PureRay U.S. and any of its Affiliates.
4.2 Changes in Capital of PureRay U.S. and the Corporation
Notwithstanding the provisions of section 4.4 hereof, at all times after the
occurrence of any event effected pursuant to section 2.6 or 2.7 hereof or
otherwise, as a result of which either the PureRay U.S. Common Shares or the
Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which
PureRay U.S. Common Shares or the Exchangeable



--------------------------------------------------------------------------------



 



- 10 -

Shares or both are so changed and the parties hereto shall execute and deliver
an agreement in writing giving effect to and evidencing such necessary
amendments and modifications.
4.3 Severability
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
4.4 Amendments, Modifications, Etc.
This Agreement may not be amended or modified except by an agreement in writing
executed by the Corporation, PureRay U.S. and PureRay Holdings and approved by
the holders of the Exchangeable Shares in accordance with section 9 of the
Exchangeable Share Provisions.
4.5 Administrative Amendments
Notwithstanding the provisions of section 4.4, the parties to this Agreement may
in writing, at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of: (i) adding to the covenants of any or all parties provided that in
the good faith opinion of the Board of Directors and the board of directors of
PureRay U.S. such additions will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares; (ii) making such amendments or
modifications not inconsistent with this Agreement as may be necessary or
desirable with respect to matters or questions which, in the good faith opinion
of the Board of Directors and the board of directors of PureRay U.S., it may be
expedient to make, provided that each such board of directors shall be of the
good faith opinion that such amendments or modifications will not be prejudicial
to the interests of the holders of the Exchangeable Shares; or (iii) making such
changes or corrections which, on the written advice of counsel to the
Corporation and PureRay U.S., are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error, provided that in the good faith opinion
of the Board of Directors and the board of directors of PureRay U.S. such
changes or corrections will not be prejudicial to the interests of the holders
of the Exchangeable Shares.
4.6 Meeting to Consider Amendments
The Corporation, at the request of PureRay U.S., shall call a meeting or
meetings of the holders of the Exchangeable Shares for the purpose of
considering any proposed amendment or modification requiring approval pursuant
to section 4.4 hereof. Any such meeting or meetings shall be called and held in
accordance with the by-laws of the Corporation, the Exchangeable Share
Provisions and all applicable laws.
4.7 Enurement
This Agreement shall be binding upon and enure to the benefit of the parties
hereto, the holders of the Exchangeable Shares and their respective successors
and permitted assigns, as well as to their respective heirs, executors,
trustees, administrators and other personal representatives.



--------------------------------------------------------------------------------



 



- 11 -

4.8 Notices to Parties
All notices and other communications between the parties shall be in writing and
shall be deemed to have been given if delivered personally or by overnight
courier service, transmitted by facsimile or mailed by registered or certified
mail, postage prepaid to the parties at the following addresses (or at such
other address for either such party as shall be specified in like notice):
If to PureRay U.S., the Corporation or PureRay Holdings to it at:
3625 Cumberland Blvd
Suite 600
Atlanta, GA 30339
Attention:            President
Facsimile:           678-202-8911
Any notice or other communication given in accordance herewith shall be deemed
to have been given and received upon receipt thereof unless such day is not a
Business Day in which case it shall be deemed to have been given and received
upon the immediately following Business Day.
4.9 Counterparts
This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.
4.10 Governing Law
This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein without regard
to principles of conflicts of laws.
4.11 Attornment
Any action or proceeding arising out of or relating to this Agreement may be
instituted in the courts of Ontario, and each party hereby waives any objection
which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding, agrees to be bound by any judgment of the said courts
and not to seek, and hereby waives, any review of the merits of any such
judgment by the courts of any other jurisdiction and each party (other than the
Corporation) hereby appoints the Corporation at its registered office in the
province of Ontario as such party’s attorney for service of process.
[INTENTIONALLY BLANK – SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 



- 12 -

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            NORTH AMERICAN NATURAL GAS, INC.
      By:   /s/ Jim Glavas         Name:           Title:           PURERAY
HOLDINGS ULC
      By:   /s/ Jim Glavas         Name:           Title:           PURERAY
ACQUISITION INC.
      By:   /s/ Jim Glavas         Name:           Title:        

 